 


110 HR 7275 IH: Financial Oversight Commission Act of 2008
U.S. House of Representatives
2008-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 7275 
IN THE HOUSE OF REPRESENTATIVES 
 
November 19, 2008 
Mr. Issa (for himself, Mr. Burton of Indiana, Mr. Bilbray, Mr. Shays, Ms. Ginny Brown-Waite of Florida, Mr. Souder, Mr. Gallegly, Mr. Tom Davis of Virginia, and Mr. Akin) introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To establish the Financial Oversight Commission, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Financial Oversight Commission Act of 2008. 
2.Establishment of commissionThere is established in the legislative branch the Financial Oversight Commission (hereafter in this Act referred to as the Commission). 
3.PurposesThe purposes of the Commission are to— 
(1)examine and report upon the facts and causes relating to the financial crisis of 2008; 
(2)ascertain, evaluate, and report on the evidence developed by all relevant governmental agencies regarding the facts and circumstances surrounding the crisis; 
(3)build upon the investigations of other entities, and avoid unnecessary duplication, by reviewing the findings, conclusions, and recommendations of other executive branch, congressional, or independent commission investigations into the financial crisis of 2008; 
(4)make a full and complete accounting of the circumstances surrounding the crisis, the private sector and government role in causing the crisis, and the extent of the United States preparedness for, and immediate response to, the crisis; and 
(5)investigate and report to the President and Congress on its findings, conclusions, and recommendations for corrective measures that can be taken to prevent further economic breakdown. 
4.Composition of commission 
(a)MembersThe Commission shall be composed of 10 members, of whom— 
(1)1 member shall be appointed by the President, who shall serve as chairman of the Commission; 
(2)1 member shall be appointed by the leader of the Senate (majority or minority leader, as the case may be) of the Democratic Party, in consultation with the leader of the House of Representatives (majority or minority leader, as the case may be) of the Democratic Party, who shall serve as vice chairman of the Commission; 
(3)2 members shall be appointed by the senior member of the Senate leadership of the Democratic Party; 
(4)2 members shall be appointed by the senior member of the leadership of the House of Representatives of the Republican Party; 
(5)2 members shall be appointed by the senior member of the Senate leadership of the Republican Party; and 
(6)2 members shall be appointed by the senior member of the leadership of the House of Representatives of the Democratic Party. 
(b)Qualifications; initial meeting 
(1)Political party affiliationNot more than 5 members of the Commission shall be from the same political party. 
(2)Nongovernmental appointeesAn individual appointed to the Commission may not be an officer or employee of the Federal Government or any State or local government. 
(3)Other qualificationsIt is the sense of Congress that individuals appointed to the Commission should be prominent United States citizens, with national recognition and significant depth of experience in such professions as governmental service, financial services, economics, law, public administration, commerce, and foreign markets. 
(4)Deadline for appointmentAll members of the Commission shall be appointed on or before December 1, 2008. 
(5)Initial meetingThe Commission shall meet and begin the operations of the Commission as soon as practicable. 
(c)Quorum; vacanciesAfter its initial meeting, the Commission shall meet upon the call of the chairman or a majority of its members. Six members of the Commission shall constitute a quorum. Any vacancy in the Commission shall not affect its powers, but shall be filled in the same manner in which the original appointment was made. 
5.Functions of commission 
(a)In generalThe functions of the Commission are to— 
(1)conduct an investigation that— 
(A)investigates relevant facts and circumstances relating to the financial crisis of 2008, including any relevant legislation, Executive order, regulation, plan, policy, practice, or procedure; and 
(B)may include relevant facts and circumstances relating to— 
(i)government sponsored enterprises (GSE), including the Federal National Mortgage Association (Fannie Mae), and the Federal Home Loan Mortgage Corporation (Freddie Mac); 
(ii)the stock market; 
(iii)the housing market; 
(iv)credit rating agencies; 
(v)the financial services sector, including hedge funds, private equity and the insurance industry; 
(vi)the role of congressional oversight and resource allocation; and 
(vii)other areas of the public and private sectors determined relevant by the Commission for its inquiry; 
(2)identify, review, and evaluate the lessons learned from the financial crisis of 2008, regarding the structure, coordination, management policies, and procedures of the Federal Government, and, if appropriate, State and local governments and nongovernmental entities, relative to detecting, preventing, and responding to such financial crises; and 
(3)submit to the President and Congress such reports as are required by this Act containing such findings, conclusions, and recommendations as the Commission shall determine, including proposing organization, coordination, planning, management arrangements, procedures, rules, and regulations, and reports of the on-going review by the Commission under section 11(c) after the submission of the final investigative report. 
6.Powers of commission 
(a)In general 
(1)Hearings and evidenceThe Commission or, on the authority of the Commission, any subcommittee or member thereof, may, for the purpose of carrying out this Act— 
(A)hold such hearings and sit and act at such times and places, take such testimony, receive such evidence, administer such oaths; and 
(B)subject to paragraph (2)(A), require, by subpoena or otherwise, the attendance and testimony of such witnesses and the production of such books, records, correspondence, memoranda, papers, and documents, as the Commission or such designated subcommittee or designated member may determine advisable. 
(2)Subpoenas 
(A)Issuance 
(i)In generalA subpoena may be issued under this subsection only— 
(I)by the agreement of the chairman and the vice chairman; or 
(II)by the affirmative vote of 6 members of the Commission. 
(ii)SignatureSubject to clause (i), subpoenas issued under this subsection may be issued under the signature of the chairman or any member designated by a majority of the Commission, and may be served by any person designated by the chairman or by a member designated by a majority of the Commission. 
(B)Enforcement 
(i)In generalIn the case of contumacy or failure to obey a subpoena issued under subsection (a), the United States district court for the judicial district in which the subpoenaed person resides, is served, or may be found, or where the subpoena is returnable, may issue an order requiring such person to appear at any designated place to testify or to produce documentary or other evidence. Any failure to obey the order of the court may be punished by the court as a contempt of that court. 
(ii)Additional enforcementIn the case of any failure of any witness to comply with any subpoena or to testify when summoned under authority of this section, the Commission may, by majority vote, certify a statement of fact constituting such failure to the appropriate United States attorney, who may bring the matter before the grand jury for its action, under the same statutory authority and procedures as if the United States attorney had received a certification under sections 102 through 104 of the Revised Statutes of the United States (2 U.S.C. 192 through 194). 
(b)ContractingThe Commission may, to such extent and in such amounts as are provided in appropriation Acts, enter into contracts to enable the Commission to discharge its duties under this Act. 
(c)Information from federal agencies 
(1)In generalThe Commission is authorized to secure directly from any executive department, bureau, agency, board, commission, office, independent establishment, or instrumentality of the Government, information, suggestions, estimates, and statistics for the purposes of this Act. Each department, bureau, agency, board, commission, office, independent establishment, or instrumentality shall, to the extent authorized by law, furnish such information, suggestions, estimates, and statistics directly to the Commission, upon request made by the chairman, the chairman of any subcommittee created by a majority of the Commission, or any member designated by a majority of the Commission. 
(2)Receipt, handling, storage, and disseminationInformation shall only be received, handled, stored, and disseminated by members of the Commission and its staff consistent with all applicable statutes, regulations, and Executive orders. 
(d)Assistance from federal agencies 
(1)General services administrationThe Administrator of General Services shall provide to the Commission on a reimbursable basis administrative support and other services for the performance of the Commission’s functions. 
(2)Other departments and agenciesIn addition to the assistance prescribed in paragraph (1), departments and agencies of the United States may provide to the Commission such services, funds, facilities, staff, and other support services as they may determine advisable and as may be authorized by law. 
(e)GiftsThe Commission may accept, use, and dispose of gifts or donations of services or property. 
(f)Postal servicesThe Commission may use the United States mails in the same manner and under the same conditions as departments and agencies of the United States. 
7.Nonapplicability of federal advisory committee act 
(a)In generalThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Commission. 
(b)Public meetings and release of public versions of reportsThe Commission shall— 
(1)hold public hearings and meetings to the extent appropriate; and 
(2)release public versions of the reports required under subsections (a), (b), and (c) of section 11. 
(c)Public hearingsAny public hearings of the Commission shall be conducted in a manner consistent with the protection of information provided to or developed for or by the Commission as required by any applicable statute, regulation, or Executive order. 
8.Staff of commission 
(a)In general 
(1)Appointment and compensationThe chairman, in consultation with vice chairman, in accordance with rules agreed upon by the Commission, may appoint and fix the compensation of a staff director and such other personnel as may be necessary to enable the Commission to carry out its functions, without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates, except that no rate of pay fixed under this subsection may exceed the equivalent of that payable for a position at level V of the Executive Schedule under section 5316 of title 5, United States Code. 
(2)Personnel as federal employees 
(A)In generalThe executive director and any personnel of the Commission who are employees shall be employees under section 2105 of title 5, United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90 of that title. 
(B)Members of commissionSubparagraph (A) shall not be construed to apply to members of the Commission. 
(b)DetaileesAny Federal Government employee may be detailed to the Commission without reimbursement from the Commission, and such detailee shall retain the rights, status, and privileges of his or her regular employment without interruption. 
(c)Consultant servicesThe Commission is authorized to procure the services of experts and consultants in accordance with section 3109 of title 5, United States Code, but at rates not to exceed the daily rate paid a person occupying a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code. 
9.Compensation and travel expenses 
(a)CompensationEach member of the Commission may be compensated at not to exceed the daily equivalent of the annual rate of basic pay in effect for a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day during which that member is engaged in the actual performance of the duties of the Commission. 
(b)Travel expensesWhile away from their homes or regular places of business in the performance of services for the Commission, members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, in the same manner as persons employed intermittently in the Government service are allowed expenses under section 5703(b) of title 5, United States Code. 
10.Security clearances for commission members and staffThe appropriate Federal agencies or departments shall cooperate with the Commission in expeditiously providing to the Commission members and staff appropriate security clearances to the extent possible pursuant to existing procedures and requirements, except that no person shall be provided with access to classified information under this Act without the appropriate security clearances. 
11.Reports of commission; continued review; termination 
(a)Interim investigative reportsThe Commission may submit to the President and Congress interim investigative reports containing such findings, conclusions, and recommendations for corrective measures as have been agreed to by a majority of Commission members. 
(b)Final investigative reportNot later than 12 months after the date of the enactment of this Act, the Commission shall submit to the President and Congress a final report containing such findings, conclusions, and recommendations for corrective measures as have been agreed to by a majority of Commission members. 
(c)Continued review and reportingDuring the 4-year period following the date of the submission of the final investigative report to the Congress pursuant to subsection (b), the Commission shall continue to review the subjects investigated by the Commission under this Act, and the response of the Congress and the Executive branch to the final investigative report of the Commission as well as conditions in the marketplace, and submit such reports on the findings and recommendations of the Commission as the Commission determines to be appropriate.  
(d)TerminationThe Commission, and all the authorities of this Act, shall terminate 4 years after the date on which the final investigative report is submitted under subsection (b).  
12.Funding 
(a)In generalThere is hereby authorized to be appropriated to the Commission such sums as may be necessary for purposes of the carrying out the activities of the Commission under this Act for fiscal years beginning before the termination of the Commission. 
(b)Duration of availabilityAmounts appropriated under subsection (a) are authorized to be made available until the termination of the Commission. 
 
